Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 25, 2017

The Court of Appeals hereby passes the following order:

A18D0132. JENNIFER GAINES v. JENNIE FARNSWORTH.

      Pursuant to OCGA § 19-7-1 (b. 1), Jennifer Gaines filed a “Petition for Third
Party Custody, Determination of Parenting Time and Petition for Declaratory
Judgment,” seeking joint custody and parenting rights as to her former partner Jenni
Farnsworth’s biological child. Farnsworth filed a motion for summary judgment,
asserting Gaines lacked standing to file a third party custody action. Gaines
responded, contending that OCGA § 19-7-1 (b. 1) and (b) (1) are unconstitutional as
applied to her and other women in same sex relationships who were precluded from
marrying, adopting, and legitimizing children prior to Obergefell v. Hodges, __ U. S.
__ (135 SCt 2584, 192 LE2d 609) (2015). The trial court agreed with Farnsworth
and granted her motion for summary judgment.           In its order, the trial court
specifically dealt with Gaines’s constitutional challenges. Gaines then filed this
application for discretionary appeal.
      The Supreme Court has exclusive appellate jurisdiction in “all cases in which
the constitutionality of a law, ordinance, or constitutional provision has been drawn
in question.” Ga. Const. of 1983, Art. VI, Sec. VI, Para. II (1); see also Zarate-
Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016). Because the
trial court addressed and rejected Gaines’s claims calling into question the
constitutionality of OCGA § 19-7-1, it appears that jurisdiction over this appeal may
lie in the Supreme Court. As the Supreme Court has the ultimate responsibility for
determining appellate jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267
Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby TRANSFERRED to
the Supreme Court for disposition.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/25/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.